59 F.3d 167NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Anthony Perron PRICE, Plaintiff--Appellant,v.Lieutenant YAGAR, Deputy Sheriff Forsyth County;  SusanFrye, Detention Officer Forsyth County,Defendants--Appellees,andForsyth County Detention Center;  District Attorney'sOffice, State of North Carolina in Forsyth County,Defendants.
No. 95-6388.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 27, 1995.

Anthony Perron Price, Appellant Pro Se.  Allan R. Gitter, WOMBLE, CARLYLE, SANDRIDGE & RICE, Winston-Salem, North Carolina;  Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, NC, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Price v. Yagar, No. CA-94-468-6 (M.D.N.C. Feb. 16, 1995).  We grant leave to proceed in forma pauperis and deny the motion to dismiss two Appellees from this appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.